Citation Nr: 9904151	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased evaluation for grand mal 
epilepsy, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for nontropical 
sprue (diagnosed as spastic colitis or irritable bowel 
syndrome), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from October 1945 to October 
1948, from November 1949 to February 1953, and from April 
1958 to July 1964.  This appeal arises from a December 1996 
rating decision of the Togus, Maine, Regional Office (RO).  
In this decision, the RO denied increased evaluations for the 
veteran's service-connected epilepsy and gastrointestinal 
disability.  The former disorder was continued at 40 percent 
disabling and the latter disability was continued at 10 
percent.  These determinations were appealed by the veteran.

In a written statement of September 1996, the veteran 
requested that the RO evaluate his "male problem."  
Subsequently received VA medical records noted treatment for 
prostatitis.  A review of the claims file indicates that the 
RO has not determined if the veteran has explicitly filed a 
claim for service connection for prostatitis.  It is 
determined by the undersigned that this issue is not properly 
before the Board of Veterans' Appeals (Board) at the present 
time and that it is not inextricably intertwined with the 
issues on appeal.  Therefore, this matter is referred to the 
RO for the appropriate actions under 38 C.F.R. § 3.155 
(1998).


FINDINGS OF FACT

1.  All appropriate development has been conducted in order 
to arrive at an equitable decision on all issues on appeal.

2.  The veteran's grand mal epilepsy is characterized by an 
average of one major seizure in four months over a one year 
period without weekly minor seizures.

3.  The veteran's nontropical sprue (diagnosed as spastic 
colitis or irritable bowel syndrome) is characterized by gas, 
abdominal pain, periods of frequent bowel movement of normal 
consistency, and periods of constipation.  His symptoms of 
diarrhea were determined not the result of his service-
connected disability by medical opinion.


CONCLUSIONS OF LAW

1.  An increased evaluation to 60 percent disabling, but not 
more, is warranted for the veteran's epilepsy.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991);  38 C.F.R. §§ 4.10, 4.14, 4.71, 
Codes 8910, 8914 (1998).

2.  An increased evaluation in excess of 10 percent disabling 
is not warranted for the veteran's nontropical sprue 
(diagnosed as spastic colitis or irritable bowel syndrome).  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. §§ 4.10, 
4.14, 4.71, Code 7319 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

By rating decision of August 1964, the RO granted service 
connection for the veteran's grand mal epilepsy and 
nontropical sprue.  The veteran's epilepsy was evaluated as 
10 percent disabling under the U. S. Department of Veterans 
Affairs (VA) Schedule for Rating Disabilities, 38 C.F.R. Part 
4, Diagnostic Code (Code) 8914.  This award was made 
effective from July 1964.  His nontropical sprue was 
evaluated as noncompensable under Code 7399 from July 1964.  
These evaluations were confirmed and continued in rating 
decisions of May 1969 and August 1972.  In December 1986, the 
evaluation of the veteran's epilepsy was increased to 20 
percent disabling from August 1986.  The evaluations of the 
veteran's epilepsy and gastrointestinal disability were 
continued in a rating decision of December 1987.  By rating 
decision of May 1992, the RO granted an increased evaluation 
of the veteran's gastrointestinal disorder to 10 percent 
disabling effective from September 1991.  The designation of 
this disability was changed to "nontropical sprue (now 
diagnosed as spastic colitis or irritable bowel syndrome)" 
and was rated under Code 7319.  In a rating decision of 
August 1992, the RO granted an increased evaluation of the 
veteran's epilepsy to 40 percent disabling effective from May 
1992.  The evaluation of his gastrointestinal disability was 
continued at 10 percent disabling.  These evaluations were 
continued in rating decisions of December 1992, August 1994, 
September 1994, November 1994, and May 1995.

A VA outpatient record of May 1995 reported that the veteran 
had experienced one to two seizures over the last two month 
period.  In July 1995, a VA neurological examination was 
provided to the veteran.  It was noted that the veteran was 
under medication for his grand mal epilepsy with several 
seizures per year.  The veteran claimed that his last seizure 
had been three weeks before.  Because he had no warning 
before a seizure, the veteran was unable to drive.  He also 
complained of shaking spells, that were not associated with 
loss of consciousness, while lying in bed.  The impression 
was grand mal epilepsy.  

In a rating decision of September 1995, the RO denied an 
increased evaluation for the veteran's epilepsy.  It was 
determined that the medical evidence did not show that the 
veteran had experienced the number of seizures within the 
appropriate period of time to be entitled to a higher 
evaluation.  By rating decision of June 1996, the RO 
confirmed and continued the evaluations of the veteran's 
epilepsy and gastrointestinal disability.

The veteran was afforded a VA physical examination in July 
1996.  He claimed to have a seizure, on average, once a 
month.  The veteran reported his last seizure was 
approximately one week before the examination.  He described 
his seizure as a shaking spell with a brief loss of 
consciousness and then deep sleep following the seizure.  The 
veteran denied any incontinence during his seizures.  The 
examiner opined that the veteran had not described a "true" 
tonic/clonic contraction.  It was also noted that the veteran 
was taking a very low dose of medication for his epilepsy.  
The veteran's neurological examination was reported to be 
unremarkable.  

Regarding his gastrointestinal disorder, the veteran 
complained of diffuse abdominal discomfort, loose stools in 
the morning and again later in the day, lots of gaseousness, 
and post-prandial fullness.  He denied hematochezia, nausea, 
vomiting, or the use of medication to relieve his symptoms.  
He acknowledged that this appetite was good and that his 
weight had remained relatively stable.  The veteran did 
report some recent weight loss, but noted this was due to 
medical instructions.  The examiner noted that the veteran 
had been prescribed an antibiotic for a prostate problem and 
associated the veteran's loose stools with the use of this 
medication.  On examination, the abdomen was protuberant with 
diffuse tenderness.  It was also soft with active bowel 
sounds.  There was no organ enlargement.  A finger specimen 
was brown and guaiac was negative.  The assessments were 
seizure disorder and spastic colitis/irritable bowel 
syndrome.

Based on the examination of July 1996, the RO issued a rating 
decision in August 1996 that confirmed and continued the 
evaluations of the veteran's epilepsy and gastrointestinal 
disability.  In a written statement of September 1996, the 
veteran requested that the RO reopen his claims for increased 
evaluations of his epilepsy and gastrointestinal disability.  
He claimed that he had experienced three major and several 
minor seizures during 1996.  The veteran asserted that he had 
severe stomach pain with diarrhea twice a day.

VA outpatient records dated from May 1995 to March 1996 were 
incorporated into the veteran's claims file in November 1996.  
Most of these records reported treatment of the veteran's 
genito-urinary complaints.  However, in March 1996, the 
veteran complained of diarrhea and light-colored stool.  He 
acknowledged that he had a good appetite, was eating well, 
and had gained weight.  On examination, the veteran 
complained of diffuse abdomen tenderness.  There were no 
other abnormalities reported.  The assessment was diarrhea 
secondary to tetracycline.

In a rating decision of December 1996, the RO again confirmed 
and continued the evaluations of the veteran's epilepsy and 
gastrointestinal disability.  He filed a notice of 
disagreement with this decision in February 1997.  

A private discharge summary noted the veteran's brief 
hospitalization in April 1997 for cardiovascular complaints.  
On admission and discharge, the veteran was given physical 
examinations.  These examinations reported no 
gastrointestinal problems and found the veteran's abdomen to 
be non-tender.  The diagnoses included a history of seizure 
disorder.

A VA discharge summary reported that the veteran had been 
hospitalized from April to May 1997.  He was treated for a 
left internal capsule and thalamic infarct.  On physical 
examination, no abdominal tenderness or abnormalities were 
noted.  The veteran's stool was tested and reported to be 
negative.  While hospitalized, the veteran did complain of 
pain on this right side.  The diagnoses were left internal 
capsule stroke with right hemiparesis, diverticulitis, a 
history of seizure disorder, and a history of gastritis. 

Private medical records dated from July 1991 to March 1993 
were received in June 1997.  These records primarily reported 
the treatment of the veteran's cardiovascular and respiratory 
complaints.

The veteran was given a series of VA examinations in July 
1997.  On neurological examination, the veteran reported that 
he was on medication for his epilepsy.  He claimed that he 
had not been able to drive for the past four years due to his 
seizure disorder.  The veteran reported having three or four 
seizures in 1996 and one seizure in 1997.  He asserted that 
some of these seizures occurred while he was asleep and he 
could recognize it when he woke up in the morning because of 
bruises or he found himself lying on the floor.  The veteran 
denied incontinence or trauma to his tongue as a result of 
his seizures.  It was determined by the examiner that there 
was no indication that a psychiatric disorder was present.  
The diagnosis was epilepsy, apparently of grand mal type.  It 
was opined that these seizures were only moderately well-
controlled by medication.  

On the gastrointestinal examination, the veteran complained 
of almost constant low grade discomfort in the infraumbilical 
area.  He reported that occasionally he experienced increased 
frequency in his bowel movement, up to three a day.  During 
these periods his stool would be of normal consistency.  On 
other occasions, he claimed that he would become constipated.  
He denied blood or mucus in his stool, febrile episodes, 
nausea, vomiting, or hematemesis.  On examination, the 
veteran did not appear to be clinically anemic and there was 
no evidence of malnutrition.  No stool leakage or bowel 
disturbance was present.  The diagnosis was a history of 
irritable bowel syndrome that was not particularly active at 
the time of examination. 

A Supplemental Statement of the Case (SSOC) was issued to the 
veteran in February 1998.  This SSOC informed the veteran 
that increased evaluations for his epilepsy and 
gastrointestinal disability had been denied.  In a written 
statement of February 1998, the veteran claimed that his 
epilepsy had recently worsened and had resulted in an 
increase in his medication.  

In March 1998, a VA aid and attendance examination was given 
to the veteran.  The examiner failed to discuss or diagnose 
either the veteran's seizures or gastrointestinal complaints.  
A VA discharge summary reported the veteran's hospitalization 
in April 1998 for treatment of a fractured left femoral neck 
and carcinoma of the lung.  No findings or symptoms were 
reported regarding the veteran's epilepsy or gastrointestinal 
disability.

The RO sent the veteran a letter in July 1998.  He was 
requested to provide medical evidence that his seizure 
disorder had worsened.  The veteran was informed that his 
failure to submit this evidence would result in a decision 
being made on the evidence of record.  In September 1998, the 
veteran's representative informed the RO that the veteran had 
no further comment or statement to make on his behalf and 
wished for his case to be forwarded to the Board.  


II.  Applicable Criteria.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
epilepsy and gastrointestinal disability are worse than 
evaluated, and he has thus stated well-grounded claims.  

Initially, it is noted that the claims file contains a VA aid 
and attendance examination of March 1998 and a VA discharge 
summary of April 1998 that were not of record when the last 
SSOC was issued in February 1998.  The undersigned finds that 
these records are not pertinent to the veteran's current 
claims.  Neither record discusses the symptoms or treatment 
of the disabilities on appeal.  Therefore, a remand for the 
RO's review of this evidence is not warranted.  See 38 C.F.R. 
§ 20.1304(c) (1998).  

It is also noted that in late February 1998 the veteran 
claimed that his epilepsy had worsened and that his 
medication for this illness had been increased.  The RO 
contacted the veteran directly and attempted to have him 
submit or identify these treatment records.  He was 
appropriately warned that his failure to cooperate could 
result in an adverse decision.  The veteran did not directly 
respond to this request, but instead asked for his appeal to 
be forwarded to the Board.  It is determined by the 
undersigned that the RO attempted to assist the veteran in 
obtaining this evidence and notified him of the possibility 
of an adverse decision.  With no additional evidence or 
direct response from the veteran on this topic, there was no 
need to issue another decision and SSOC.  See 38 C.F.R. 
§ 19.31 (A SSOC will be issued to the veteran when additional 
pertinent evidence is received).  Therefore, an appellate 
determination on the merits of the claim is appropriate at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Robinette v. Brown, 8 Vet. App. 69 (1995).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (1998).  Also, 38 C.F.R. § 4.10 
(1998) provides that, in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1998).  Rather, the veteran's disability will be rated under 
the diagnostic code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.


III.  Analysis.

Epilepsy

The applicable rating criteria for this disorder are as 
follows:

Code 8910.  Epilepsy, grand mal.
>Rate under the general rating formula 
for major seizures.

* Note (1): A major seizure is 
characterized by the generalized tonic-
clonic convulsion with unconsciousness.

* Note (2): A minor seizure consists of a 
brief interruption in consciousness or 
conscious control associated with staring 
or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), 
or sudden jerking movements of the arms, 
trunk, or head (myoclonic type) or sudden 
loss of postural control (akinetic type).

Code 8914.  Epilepsy, psychomotor.
>Major seizures and minor seizures will 
be rated under the general rating 
formula.

General Rating Formula for Major and 
Minor Epileptic Seizures:
>Averaging at least 1 major seizure per 
month over the last year, rate as 100 
percent disabling.
>Averaging at least 1 major seizure in 3 
months over the last year; or more than 
10 minor seizures weekly, rate as 80 
percent disabling.
>Averaging at least 1 major seizure in 4 
months over the last year; or 9-10 minor 
seizures per week, rate as 60 percent 
disabling.
>At least 1 major seizure in the last 6 
months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures 
weekly, rate as 40 percent disabling.

* Note (1): When continuous medication is 
shown necessary for the control of 
epilepsy, the minimum evaluation will be 
10 percent.  This rating will not be 
combined with any other rating for 
epilepsy.

* Note (2): In the presence of major and 
minor seizures, rate the predominating 
type.

* Note (3): There will be no distinction 
between diurnal and nocturnal major 
seizures.

38 C.F.R. Part 4 (1998).

In May and July 1996, the veteran claimed that he had one 
major seizure a month.  However, just two months later in 
September 1996, the veteran reported having only three major 
seizures in all of 1996.  On his examination in July 1997, he 
reported having four major seizures in 1996 and only one in 
the first half of 1997.  In September 1996, the veteran 
reported having "several" minor seizures.

It is noted that the July 1996 examiner questioned whether 
the veteran was actually having tonic/clonic seizures.  
However, the examiner of July 1997 determined that these 
seizures did appear to be grand mal in nature.  The 
undersigned will therefore interpret the veteran's seizures 
as "major" for evaluation under the rating schedule.  The 
information on the veteran's seizures during 1996 and 1997 
indicates that the veteran averaged one major seizure every 
four months.  The examiner of July 1997 opined that the 
veteran's medication only moderately controlled his epilepsy.  
It is determined by the undersigned that this disability 
picture warrants a 60 percent evaluation under Codes 8910 and 
8914.

The veteran's epilepsy does not warrant an evaluation of 80 
percent disabling.  While the veteran had claimed earlier 
that the was having a major seizure every month, in September 
1996 he reported that he only had three major seizures in all 
of 1996.  By July 1997, he reported four major seizures in 
all of 1996 and only one in the first six months of 1997.  
The veteran's own lay evidence indicates that his seizure 
disorder had improved during this one and a half year period.  
It is also revealing that the veteran was hospitalized for 
over a month in April and May 1997 without any reported 
seizures.  No active epilepsy was noted during these 
hospitalizations.  In September 1996, the veteran reported 
"several" minor seizures, but has not claimed that these 
minor seizures happen on a weekly basis.  The hospitalization 
of April and May 1997 also indicates that these minor 
seizures do not happen on a weekly basis as none were 
reported during his hospital stay.

The undersigned finds that the preponderance of the evidence 
warrants an increased evaluation to 60 percent disabling, but 
not more, for the veteran's epilepsy.  


Gastrointestinal Disability

The following evaluation criteria is applicable to this 
claim:

Code 7319.  Irritable colon syndrome 
(spastic colitis, mucous colitis, etc.):
>Severe; diarrhea, or alternating 
diarrhea and constipation, with more or 
less constant abdominal distress; rate as 
30 percent disabling.
>Moderate; frequent episodes of bowel 
disturbances with abdominal distress; 
rate as 10 percent disabling.

38 C.F.R. Part 4 (1998).

The veteran has claimed that his gastrointestinal disability 
has resulted in gas, abdominal pain, periods of frequent 
bowel movement, and periods of constipation.  During his 
periods of frequent bowel movement, the veteran has noted 
that the consistency of his stool is normal and did not 
describe this as diarrhea.

During objective examinations, the only symptom confirmed was 
abdomen tenderness.  The veteran had noted periods of 
diarrhea, but the examiners of March and July 1996 associated 
this symptomatology with the veteran's medication for his 
prostate disorder.  On the latest VA gastrointestinal 
examination of July 1997, the examiner opined that the 
veteran's gastrointestinal disorder was not particularly 
active.

While the veteran does have abdominal discomfort, the 
evidence of record does not indicate that he had chronic 
problems with diarrhea or alternating diarrhea and 
constipation.  Thus, he is not entitled to a 30 percent 
evaluation under Code 7319.  Based on the above analysis, the 
undersigned finds that the preponderance of the evidence does 
not warrant an increased evaluation of the veteran's service-
connected gastrointestinal disability.  Accordingly, the 
benefit of the doubt doctrine is not for application.


ORDER

An increased evaluation to 60 percent disabling, but not 
more, for grand mal epilepsy is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

An increased evaluation for nontropical sprue (diagnosed as 
spastic colitis or irritable bowel syndrome) is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

